EXHIBIT 33
                                                                   Page 1

1
2    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
3
     - - - - - - - - - - - - - - - - - - - -x
4
     NATIONAL ASSOCIATION FOR THE
5    ADVANCEMENT OF COLORED PEOPLE,
     SPRING VALLEY BRANCH; JULIO
6    CLERVEAUX; CHEVON DOS REIS; ERIC
     GOODWIN; JOSE VITELIO GREGORIO;
7    DOROTHY MILLER; HILLARY MOREAU;
     and WASHINGTON SANCHEZ,
8
                              Plaintiffs,
9                                                      17 Civ. 8943
              -against-
10
     EAST RAMAPO CENTRAL SCHOOL
11   DISTRICT and MARYELLEN ELIA, IN HER
     CAPACITY AS THE COMMISSIONER OF
12   EDUCATION OF THE STATE OF NEW
     YORK,
13
                            Defendants.
14
     - - - - - - - - - - - - - - - - - - - -x
15
                         February 25, 2019
16                       10:02 a.m.
17               Deposition of STEVEN WHITE,
18   taken by Defendant, pursuant to Notice,
19   held at the offices of Morgan Lewis
20   Bockius LLP, 101 Park Avenue, New York,
21   New York, before Sharon Pearce, a
22   Registered Merit Reporter, Certified
23   Realtime Reporter, and Notary Public of
24   the State of New York.
25               *     *     *

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                      Page 4

1                          S. WHITE
2    S T E V E N           W H I T E,
3                having first been duly sworn by
4                 Sharon Pearce, the Notary Public,
5                 was examined and testified as
6                 follows:
7    EXAMINATION
8    BY MS. KOLLM:
9        Q.         Good morning, Mr. White.
10       A.         Good morning.
11       Q.         My name is Clara Kollm, and I
12   represent the East Ramapo Central School
13   District in this litigation.
14                  Will you please state your full
15   name for the record.
16       A.         Steven White.
17       Q.         Do you understand that you're
18   here today pursuant to a subpoena?
19       A.         Yes.
20       Q.         Are you represented by counsel
21   today?
22       A.         Yes.
23       Q.         Is that your lawyer sitting next
24   to you?
25       A.         Correct.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 14

1                          S. WHITE
2    seems to be the best term to describe the
3    division between the two sides.                          It
4    becomes complicated.                 You have some people
5    who are members of the Hasidic community
6    who send their kids to public school.                                So
7    it becomes complicated to find a good
8    term.
9                   So for the most part, what you
10   have is people searching for a term that
11   seems to describe what you want to talk
12   about accurately.               And it's never really
13   good.     There's never -- I've never seen
14   anybody come up with a good accurate term
15   that describes that.                 I know that's a long
16   answer, but that's about the best I can do
17   to describe what that particular term
18   might mean there.
19       Q.         So when you referred to the
20   private school community, you were
21   referring to Orthodox or Ultra-Orthodox
22   Jews in East Ramapo?
23                  MS. BARBIERI:              Objection.
24       A.         That would be -- that would be
25   the majority of the people included in

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 15

1                          S. WHITE
2    that -- in that particular term.
3        Q.         Who else would be included?
4        A.         Well, it's not that it would
5    include others.             It's that if you said
6    it's the Hasidic community, you would be
7    saying there are members of the Hasidic
8    community who aren't part of the private
9    school community.               So they're not -- the
10   two terms are not exactly equal.                           I would
11   say private school community would be a
12   subset of the Ultra-Orthodox or Hasidic
13   community, not the other way around.
14       Q.         So can you give into an example
15   of who would be a member of the Hasidic
16   community who wouldn't also be a member of
17   the private school community?
18       A.         We had a school board member.
19   His name was Stone.                And he made a point
20   of pointing out that he was Orthodox and
21   he sent his kids to public school.
22       Q.         Do you have a first name?
23       A.         Is it Richard Stone?                    I think it
24   was Richard Stone.
25       Q.         So let's go back to the

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 27

1                          S. WHITE
2    Jewish landlords who are -- who have
3    become the absentee landlords in most of
4    Spring Valley.            And so -- and so this is
5    what I'm referring to when I talk about
6    labor camp.
7        Q.         So are you saying that the
8    Orthodox are trying to turn Rockland
9    County into a labor camp for the non-White
10   people who will work as domestic servants
11   for them?
12       A.         No.      I'm very clear that it's
13   Spring Valley.
14       Q.         So are you saying that the
15   Orthodox community in Spring Valley is
16   trying to turn Rockland County into a
17   labor camp for the non-White people who
18   will work as domestic servants for them?
19       A.         No.      I'm not saying anyone is
20   trying to turn Rockland County into a
21   labor camp.          I'm saying it's -- Spring
22   Valley is being used -- I mean, that's
23   pretty clear from what it says here.
24       Q.         I'll try one more time.
25                  So are you saying that the

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 28

1                          S. WHITE
2    Orthodox community is trying to turn
3    Spring Valley into a labor camp for the
4    non-White people who will work as domestic
5    servants for them?
6        A.         I'm saying it is currently being
7    used as a labor camp.
8        Q.         Are you using "labor camp" for
9    the specific purpose of referring to the
10   Holocaust where Jews were actually put in
11   real labor camps?
12       A.         No.      The word "labor camp"
13   predates the Holocaust by a long time.
14       Q.         Why did you use "labor camp"
15   here?
16       A.         Labor camp is a place where
17   people live temporarily while they're
18   doing work.          It's lodging.              So when New
19   York State was settled, and the loggers
20   came to log New York State, they lived in
21   labor camps.          That's where they slept.
22   That's where they ate.                   It's not a home.
23   It's a place where your workers are
24   lodged.
25                  And so the essence of the

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 80

1                          S. WHITE
2    for the other people living in the
3    neighborhood to cause them to want to get
4    out of that neighborhood.
5        Q.         So when you're referring to
6    segregation in housing, you're referring
7    to the segregation we discussed earlier
8    with Orthodox Jews and other members of
9    the East Ramapo community; is that right?
10                  MS. BARBIERI:              You have to keep
11       your voice up.               I can barely hear you.
12       You're mumbling.
13                  MS. KOLLM:            I will do my best.
14                  MS. BARBIERI:              You can talk
15       louder.
16       Q.         Do you need me to repeat the
17   question, Mr. White?
18       A.         Yes.       Please repeat the
19   question.
20       Q.         So when you were referring to
21   segregation in housing, your referring to
22   the segregation we discussed earlier with
23   the Orthodox Jews and other members of the
24   East Ramapo community; is that right?
25       A.         So the -- what we discussed

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 81

1                          S. WHITE
2    earlier included creating gated segregated
3    communities which are by one racial ethnic
4    group only.          The group that happens to be
5    doing that in East Ramapo also happened to
6    be Orthodox Jewish for the most part.
7        Q.         What do you mean when you say
8    "also happened to be"?
9        A.         What I mean is that it doesn't
10   make a difference the religion of the
11   people who are doing these actions.
12   That's not the important part.                         The
13   important part is that people of other
14   ethnicities/races are not allowed into
15   these areas.
16       Q.         Isn't their Orthodox religion
17   important to the people who are moving
18   into those communities?
19                  MS. BARBIERI:              I can't hear you.
20       Q.         Isn't the religion important to
21   them?
22                  MS. BARBIERI:              Them?        Meaning
23       who?
24       Q.         Meaning the persons moving into
25   the segregated housing.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 99

1                          S. WHITE
2    conversation about the socioeconomic
3    relationships between different
4    communities in the area.                    This is
5    something that I feel I have some
6    awareness of.           And I try to share it, and
7    sometimes I don't share it as eloquently
8    as I would like to.                But this is a
9    document about racial social economic
10   justice for the Black, brown, Latino
11   people of color that live in my community
12   and how we can achieve a more balanced and
13   more fair and more socially just community
14   by addressing the fact that there are a
15   lot of inequities and there are power
16   differentials in the community.
17       Q.         Are you finished?
18       A.         Yes.
19       Q.         Just for the record, Mr. White,
20   you're a White man; correct?
21       A.         Correct.
22       Q.         Okay.        Let's take a quick break.
23                  (Luncheon recess:                  12:15 p.m.)
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 107

1                          S. WHITE
2        Q.         What is Power of Ten?
3        A.         It's an email newsletter.
4        Q.         And you manage the Power of Ten
5    email newsletter?
6        A.         Correct.
7        Q.         You're the only one who sends
8    out the newsletter; right?
9        A.         Correct.
10       Q.         When did you first create the
11   Power of Ten newsletter?
12       A.         It was maybe 2009 or 2010.
13       Q.         And you have always been the
14   only person who has sent out newsletter
15   for Power of Ten; is that right?
16       A.         Correct.
17       Q.         And you have a Power of Ten
18   email address; right?
19       A.         Correct.
20       Q.         Does any other person have a
21   Power of Ten email address?
22       A.         No.
23       Q.         Who creates the Power of Ten
24   content?
25       A.         Mostly me.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 108

1                          S. WHITE
2        Q.         Is it fair to say that you write
3    most of the content on Power of Ten
4    newsletter?
5        A.         Yes.
6        Q.         And there's also a Power of Ten
7    website; right?
8        A.         Correct.
9        Q.         Is it fair to say that you write
10   most of the content on the Power of Ten
11   website?
12       A.         Yes.
13       Q.         If content is written by someone
14   other than you, then you typically
15   attribute it to that person; is that
16   right?
17       A.         Correct.
18       Q.         And you approve all of the
19   content on the Power of Ten website;
20   right?
21       A.         Yes.
22       Q.         And you approve all content
23   on -- within the Power of Ten newsletter;
24   right?
25       A.         Correct.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 109

1                          S. WHITE
2        Q.         And any person can subscribe to
3    the Power of Ten newsletter; right?
4        A.         Correct.
5        Q.         How often does the Power of Ten
6    newsletter go out?
7        A.         Maybe twice a month.
8        Q.         Has that always been the case?
9        A.         It varies with need.                    Sometimes
10   the month might go by with nothing, and
11   sometimes there might be three or four in
12   a month.
13       Q.         How many persons subscribe to
14   the Power of Ten newsletter today?
15       A.         I think I have about 6,000 email
16   addresses.
17       Q.         Can you list for me the other
18   groups that you are involved with that are
19   involved in school board elections within
20   the district?
21       A.         Currently, this year, you're
22   talking about?
23       Q.         Sure.
24       A.         I don't know of any other -- I
25   don't know of anyone who's actually

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 110

1                          S. WHITE
2    involved in school board elections this
3    year.
4        Q.         And by this year, you're
5    referring to the upcoming 2019 school
6    board election?
7        A.         Correct.
8        Q.         What about for the 2018 school
9    board election?
10       A.         2018 school board elections was
11   adopted by the group Strong East Ramapo.
12       Q.         And what was your involvement
13   with Strong East Ramapo?
14       A.         I'm the treasurer.
15       Q.         Are you familiar with a group
16   called the East Ramapo Stakeholders
17   Republic Education?
18       A.         Yes.
19       Q.         Was that group active in school
20   board elections within the district?
21       A.         Yes.
22       Q.         When did that group begin
23   working -- when did East Ramapo
24   Stakeholders Republic Education, to your
25   knowledge, get involved in the district

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 112

1                          S. WHITE
2    wanted to do the work.
3        Q.         And what was that group called?
4        A.         Concerned Citizens.                   I think
5    that's what they were called.                        Concerned
6    Citizens of East Ramapo, something like
7    that.
8        Q.         Are you involved or were you
9    involved in 2011 or '12 with Concerned
10   Citizens of East Ramapo?
11       A.         Yes.
12       Q.         In what capacity?
13       A.         I gave them technical support,
14   helped build the web page and things like
15   that.
16       Q.         Do you know if the East Ramapo
17   Stakeholders group was formally
18   incorporated or otherwise registered with
19   the State of New York?
20       A.         I believe it was not.
21       Q.         So going back, what have your
22   various roles been related to the East
23   Ramapo Stakeholders when it was in
24   existence?
25       A.         2007, I was a regular assistant

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 113

1                          S. WHITE
2    on the campaign, making some phone calls,
3    things like that.               2008, I was candidate.
4    2009, I was the -- what was the word they
5    used for it again?               The chairman they
6    called me.         The chairman of the East
7    Ramapo Stakeholders.                 And I was --
8    continued to be the chairman until it
9    dissolved in 2011 -- I think probably
10   2011.     Yeah.
11       Q.         And the East Ramapo Stakeholders
12   group is involved in slating candidates
13   for school board elections?
14       A.         Yeah.
15       Q.         In your opinion, what was your
16   greatest accomplishment as the chairman of
17   the East Ramapo Stakeholders?
18       A.         I think I helped the group to
19   create a more democratic process and open
20   it up more to the whole general public as
21   a whole.
22       Q.         A democratic process to slate
23   candidates for school board?
24       A.         Right.
25       Q.         And how did you do that?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 114

1                          S. WHITE
2        A.         We held public forums, we
3    invited the public to come, and we invited
4    all eligible people who were interested in
5    running for school board to come and
6    participate.
7        Q.         When was the first year that you
8    held a public forum for potential school
9    board candidates?
10       A.         2009.
11       Q.         Where did that take place?
12       A.         Oh, gosh.           I think that might
13   have been at the Finkelstein Library.
14       Q.         Do you remember approximately
15   how many people attended?
16       A.         Maybe 50 or 60 people.                      It might
17   have been at the Rockland Community
18   College extension, now that I'm thinking
19   about it.        It was either of those two
20   places, I believe.
21       Q.         Okay.        Did you have more than
22   one forum for potential candidates in
23   2009?
24       A.         No.
25       Q.         Did you continue to host forums

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 116

1                          S. WHITE
2    made some flyers, but I can't really
3    remember.
4        Q.         Would Power of Ten distribute
5    this information?
6        A.         Yeah.
7        Q.         Does Power of Ten endorse
8    candidates for school board?
9        A.         Yes.
10       Q.         In 2009, do you recall who the
11   candidates of Power of Ten endorsed?
12       A.         There was -- it was Leonardo
13   Vera and Emilia White and Peggy Hatton.
14       Q.         So going back for a second.
15                  You said you ran for the school
16   board in 2008; is that right?
17       A.         Correct.
18       Q.         Did you receive any endorsements
19   for your candidacy?
20       A.         No.
21       Q.         Did you seek any endorsements
22   for your candidacy?
23       A.         No.      Well, it was -- it was a
24   strange year, because the president of the
25   school board, Nathan Rothschild, had

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                      Page 120

1                             S. WHITE
2    ready.         And then when it came time to hand
3    in the petitions -- because you still had
4    to go out and gather petitions -- we
5    handed in the petitions, and somebody else
6    handed in the petitions, and boom, I did
7    have an opponent.                  And so I never ended up
8    getting on the school board after all that
9    preparation.
10          Q.         Do you recall who your opponent
11   was?
12          A.         Aaron Weeder.              Apparently, there
13   was some disagreement between
14   Mr. Rothschild and Mr. Weeder.
15   Mr. Rothschild was the one who had told us
16   there wouldn't be any opposition if we
17   only ran one person.
18          Q.         So you were ultimately the one
19   public school candidate who ran for school
20   board in 2008?
21          A.         Correct.
22          Q.         Did you vote for yourself in
23   2008?
24          A.         It's a long time ago.                     I hope I
25   did.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 122

1                          S. WHITE
2    candidacy for school board in 2008?
3        A.         I think that people, when
4    they're considering who to vote for, think
5    about how is each candidate going to
6    represent the issues that are important to
7    my particular racial group.
8        Q.         And your racial group was the
9    public school community?
10       A.         No.      That's not a racial group.
11       Q.         What was your racial group?
12       A.         Well, I'm White.                 But the
13   question is not my race.                    The question is
14   for a person who's a member of a racial
15   group who is going to vote, they're going
16   to ask themselves how will each candidate
17   who is running for office best represents
18   the issues that are important to me and my
19   racial group.
20       Q.         Do you believe that you best
21   represented the interests of the minority
22   communities in the district in the 2008
23   election?
24       A.         Yes, I did.
25       Q.         Why do you believe that?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 127

1                          S. WHITE
2    the segregationist communities in New
3    Square and Monsey."
4                   Do you see that?
5        A.         Yes.
6        Q.         What did you mean by "controlled
7    by the segregationist communities in New
8    Square and Monsey"?
9        A.         Well, political and economic
10   life would refer to who gets elected to
11   office and who is in control of the means
12   of production in the community.
13       Q.         Your campaign was not designed
14   to appeal to communities in New Square and
15   Monsey, was it?
16                  MS. BARBIERI:              Objection.
17       A.         No.
18       Q.         Did you ever deliver this
19   speech?
20       A.         It was a long time ago.                      I don't
21   remember delivering the speech.                          But I see
22   that it's something that is written as a
23   speech.      So most likely, I did.
24       Q.         So can you read with me.                       I'm
25   going down to the fifth paragraph on the

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 143

1                          S. WHITE
2                   (S. White Exhibit 7, Official
3        School Board Election results dated
4        May 21, 2013, was marked for
5        identification, as of this date.)
6        Q.         So Exhibit 7 is the official
7    results for the May 2013 school board
8    election.
9                   Who were the public school
10   candidates in 2013?
11       A.         We endorsed Margaret Tuck,
12   Eustache Clerveaux, and Robert Forrest.
13       Q.         And when you say "we," you mean
14   the public school community?
15       A.         That year -- because there have
16   been several different groups that have
17   come along that have wanted to be the ones
18   that, you know, were operating.                          I believe
19   that year was a group called Save Our
20   Schools.       I believe Robert Forrest was the
21   president of Save Our Schools.
22       Q.         So in 2013, the public school
23   candidates endorsed by Save Our Schools
24   were Margaret Tuck, Eustache Clerveaux,
25   and Robert Forrest; is that right?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 144

1                          S. WHITE
2        A.         Yes.
3        Q.         What race is Margaret Tuck?
4        A.         She's African American.
5        Q.         And what race is Robert Forrest?
6        A.         African American.
7        Q.         What about Bernard Charles?
8        A.         African American.
9        Q.         Pierre Germain?
10       A.         African -- well, he's Haitian
11   descent, African American.
12       Q.         Eustache Clerveaux?
13       A.         Same.
14       Q.         And Maraluz Corado.
15       A.         She's Latina.
16       Q.         How did you determine which
17   slate to endorse?
18       A.         I think this was the year that
19   was the year after there were no
20   candidates.          And there was going to be no
21   candidates that year also.                      No one had
22   come forward.           No one had been wanting to
23   run a campaign.             There was no action
24   whatsoever.          And it was Robert Forrest who
25   came forth at the last minute really and

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 150

1                          S. WHITE
2    tagged on to the end of the document when
3    I -- when I created a revised version in
4    2013 maybe.          But whether or not I actually
5    distributed it or not, I don't remember.
6                   (S. White Exhibit 9, An email
7        dated March 11, 2013, with attachment,
8        Bates PL0023470, was marked for
9        identification, as of this date.)
10       Q.         So Exhibit 9 is an email from
11   Steve White to steve@poweroften.us dated
12   March 11, 2013.
13                  Do you see that?
14       A.         Yes.
15       Q.         So I'd like to direct your
16   attention to Bullet 3, which starts at the
17   bottom of the first page and continues on
18   to the next page.               So I'm going to read
19   that first paragraph.
20                  "The Board of Education election
21   is fast approaching.                 There is a lot at
22   stake for the public school students.                                As
23   many of you know, there is a huge budget
24   deficit that threatens the very foundation
25   of education for every East Ramapo

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 151

1                          S. WHITE
2    student.       We need three candidates who are
3    thoroughly familiar with all issues facing
4    the district.           The East Ramapo
5    Stakeholders for public education has
6    experience in assisting candidates in
7    forming a unified campaign and platform
8    based on community concerns as well as
9    providing voter information, coordinating
10   volunteers, and fundraising for school
11   board candidates.               If you or someone you
12   know is considering running for the school
13   board, please have a look at the candidate
14   questionnaire at" -- and then there's a
15   hyperlink to the Power of Ten called
16   "Candidate Questionnaire."
17                  Do you see that?
18       A.         I see.
19       Q.         It says, "Please send your
20   answers to steve@poweroften.us by Friday,
21   March 15th."
22                  Do you see that?
23       A.         I see.
24       Q.         Does this refresh your
25   recollection about the procedure in 2013?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 153

1                          S. WHITE
2    want, which is what the goal of running a
3    questionnaire is."
4                   So it may have been that Bob
5    Forrest became president of Save Our
6    Schools after he was the school board
7    candidate and not before.                     It may have
8    been -- the creation of Save Our Schools
9    may have come out of this particular 2013
10   campaign.
11       Q.         So it was your idea in 2013 to
12   reach out to the public with a "call for
13   candidates"?
14       A.         Yeah.        I've always been the one
15   to remind people that you need to make the
16   process as democratic as possible.                            And I
17   constructed the questionnaires and the
18   forums and collecting all the data from
19   all the people who attended the forums and
20   in order to be able to provide the public
21   with some idea of -- that they are the
22   ones who are being consulted in all of
23   this.     They are the ones who are being
24   represented.
25       Q.         And is the questionnaire in

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 154

1                          S. WHITE
2    2013 -- was it only available in English?
3        A.         The questionnaire was only
4    available in English.
5        Q.         Do you remember how many persons
6    filled out the 2013 candidate
7    questionnaire?
8        A.         Oh, I don't remember.
9        Q.         Do you remember if it was more
10   than five?         Fewer than five?
11       A.         I don't remember.
12       Q.         Do you remember how you went
13   from calling for candidates in March of
14   2013 and then endorsing a public school
15   slate before the 2013 election?
16       A.         Well, this is the way the
17   process is set up.               And I remember that
18   being the year that we had a lot of
19   difficulties coming off of a year where we
20   had no campaign at all.                   But it's -- the
21   way it's supposed to be set up is you call
22   for people to throw their hat in the ring,
23   and then you gather from them their
24   responses to these questions, which are
25   actually -- the questions are all based on

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 155

1                          S. WHITE
2    information from the Center For Public
3    Education web page to find out -- to get
4    some feedback from them about their
5    understanding of being a school board
6    member.
7                   And then you share their
8    responses with the public when they come
9    to the forum, and then they are offered an
10   opportunity to present themselves to the
11   public.      The public is offered an
12   opportunity to rate the candidates.                             And
13   after we collect those ratings, we bring
14   it back to the group of people who have
15   been candidates in previous elections.
16                  So I hunt up all the people who
17   have previously ever been a candidate and
18   ask them to come together to a meeting and
19   sit down and review all of this to try to
20   put together the final slate of
21   candidates.
22       Q.         And you've been organizing this
23   process since approximately 2009; is that
24   right?
25       A.         Yes.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 156

1                          S. WHITE
2        Q.         And that process is still going
3    on today?
4        A.         Yes.       And remember, I'm coming
5    out of my experience in 2008 when there
6    was a deal made and there was no
7    consultation of the public, and nobody
8    was -- people had a bad taste in their
9    mouth from having to make a deal with the
10   school board president about, "Well, you
11   guys pick a school board candidate and
12   we'll make a deal."                And that left a very
13   bad taste in my mouth and in other
14   people's feelings that this is not the
15   correct way to go about representing
16   yourself as a representative of the
17   public, is to have smoke-filled backroom
18   deals.
19                  And so I made sure that there
20   wasn't going to be any more smoke-filled
21   backroom deals, that we're always going to
22   reach out to the public, you know, and
23   more or less, we were successful, some
24   years better than others, mostly just due
25   to logistical challenges, lack of

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                      Page 157

1                             S. WHITE
2    enthusiasm on the part of people.
3    Sometimes it would be hard to find anybody
4    who is -- really wanted to run for school
5    board.
6                      But in most years, it seems that
7    we got a fairly good response of people
8    willing to run and a fairly good response
9    of people coming out to our forums or
10   sending emails or in other ways being
11   supportive and responsive to the more
12   democratic process that I was trying to
13   instill.
14          Q.         Was the questionnaire
15   distributed to the public in any other way
16   other than the Power of Ten newsletter?
17          A.         The announcement was made to the
18   local press.             We sent out announcements
19   too.        But it was not always passed on.
20   Sometimes -- there was sometimes when the
21   general news might publish something and
22   sometimes when they wouldn't have an
23   article about the --
24          Q.         Were you finished?
25          A.         Yes.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 158

1                          S. WHITE
2        Q.         Do you have personal knowledge
3    that your candidate questionnaire was ever
4    published on any other medium besides
5    Power of Ten?
6        A.         No.      It wouldn't be -- it would
7    be a link.         That's not how it works.
8        Q.         I see.
9        A.         Other people would pass on the
10   link to get to it.               But it has to be in
11   one place, because you're collecting all
12   the information at one place.                        So --
13       Q.         So the candidate questionnaire
14   is always on the Power of Ten website;
15   right?
16       A.         Yes.       Yes.       The candidate
17   question -- the actual questionnaire
18   itself, the link to the questionnaire
19   could be passed around in many different
20   way, whether it's formally, informally.
21   But in order to access the questionnaire,
22   you would have to access the
23   questionnaire.            It doesn't live in
24   multiple places on the internet.                           That's
25   not how the internet works.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 159

1                          S. WHITE
2        Q.         Does anyone besides yourself
3    have access to the answers of potential
4    candidates before you circulate it?
5        A.         No.
6        Q.         So you just a moment ago said no
7    more deals.
8                   What did you mean by that?
9        A.         The year that I ran for school
10   board, there was a deal made between
11   Nathan Rothschild and Mimi Calhoun.                             And
12   people who had been activists in the
13   community were asked to abide by that deal
14   and to refrain from running for school
15   board in order so that Mr. Rothschild
16   would make sure that there would be no
17   opposition to our candidate.
18       Q.         So to your knowledge, what was
19   the deal that ensured there would be no
20   opposition to your candidate?
21       A.         If you run only one candidate,
22   that candidate will not be opposed.
23       Q.         What's wrong with that deal?
24       A.         It leaves out the -- it leaves
25   out the public.             It's a smoke-filled

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 165

1                          S. WHITE
2                   (S. White Exhibit 11, Official
3        Election Results dated May 15, 2012,
4        Bates PL0070467, was marked for
5        identification, as of this date.)
6        Q.         So Exhibit 11 is the official
7    school board results for 2012.
8                   Does this refresh your
9    recollection as to whether there were
10   public school candidates running for the
11   school board in 2012?
12       A.         Yes.       Definitely.
13       Q.         Who were the public school
14   candidates running for the school board in
15   2012?
16       A.         It was Foskew, Rivera, and
17   Thompson.        That was the Concerned Citizens
18   year, 2012.
19       Q.         And Power of Ten endorsed
20   Foskew, Thompson, and Rivera?
21       A.         Correct.
22                  (S. White Exhibit 12, Official
23       Election Results dated May 20, 2014,
24       was marked for identification, as of
25       this date.)

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 166

1                          S. WHITE
2        Q.         So Exhibit 12 is the official
3    results from the May 2014 school board
4    election.
5                   Do you see any public school
6    candidates who ran for office in 2014?
7        A.         This is the year we didn't have
8    anybody.
9        Q.         Okay.        So why didn't you have
10   any public school candidates in 2014?
11       A.         I think no one came forward.
12   There was no -- there was no interest.
13   That was the year of complete apathy.                                So
14   it wasn't 2013, which was after -- 2013
15   was before.          2015 was the year after.                        So
16   that's why I didn't remember -- that's why
17   2013 we did have a process, because 2013
18   we hadn't yet hit that point.
19       Q.         Does this help you recall
20   anything about the process in 2013?
21       A.         Yeah.        2013 would have been --
22   wouldn't have been the year that was --
23   that there was all of the confusion,
24   because that was the year that -- that was
25   the year before the year with no

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 169

1                          S. WHITE
2        Q.         Who was a member of Stakeholders
3    at that time?
4        A.         There was a -- there was a good
5    group of people who were meeting.                           We had
6    Mimi, Steve Price, Suzanne Young Mercer,
7    Dr. Gordon, Professor Gordon, Jodi Fox,
8    Peggy Hatton, Tony Luciano.                       Who else used
9    to go?      Carole Anderson.                These are all
10   people who would regularly meet.                           There
11   were others too, but I'm not remembering
12   all of them.
13       Q.         Okay.        If you remember any
14   others, just let me know.
15                  Were you still the chairman of
16   the Stakeholders?
17       A.         I became chairman in 2009.                            And
18   I thought I had stopped using the name
19   after 2011.          But apparently, I used it
20   once more in 2013.               That must have been
21   the last time.            But people had already
22   stopped meeting regularly by the time 2013
23   came around.
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 173

1                          S. WHITE
2        Q.         Did Power of Ten endorse any
3    candidates for school board in the 2014
4    election?
5        A.         No.
6        Q.         Why not?
7        A.         No one coordinated themselves
8    together to present themselves to the
9    public.
10                  MS. BARBIERI:              Could we take a
11       quick break?
12                  MS. KOLLM:            Sounds good.
13                  (Recess)
14   BY MS. KOLLM:
15       Q.         So before the break, we were
16   just talking about the 2014 election.
17                  Do you remember that?
18       A.         Yeah.
19       Q.         So I want to hand you what's
20   going to be marked as the next exhibit.
21                  (S. White Exhibit 14, An email
22       chain dated January 4, 2015, Bates
23       SW-0000018885, was marked for
24       identification, as of this date.)
25       Q.         So Exhibit 14 is an email from

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 183

1                          S. WHITE
2        Q.         So Exhibit 15 is the official
3    results from the May 2015 school board
4    election.
5                   Who were the public school
6    candidates endorsed by Power of Ten?
7        A.         Sabrina, Natashia, and myself.
8        Q.         And it looks like there are two
9    three-way races, the seat of Jacob
10   Lefkowitz -- the candidates were Sabrina,
11   Jacob Lefkowitz, and Alan Keith Jones; is
12   that right?
13       A.         That's correct.
14       Q.         And for the seat of Mr. Solomon,
15   there are three individuals -- yourself,
16   Juan Pablo Ramirez, and Mr. Eisenbach; is
17   that right?
18       A.         Correct.
19       Q.         Why did Power of Ten endorse
20   Sabrina, yourself, and Ms. Morales over
21   any other candidate who ran in 2015?
22       A.         In 2015 was that year when there
23   was so much disorganization.                       And there
24   was no candidate in 2014.                     And I believe
25   that Natashia really kind of just

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 184

1                          S. WHITE
2    persuaded myself and Sabrina to get
3    involved.        I don't remember the process
4    that we had.          I do remember there being
5    forums.      I remember attending some kind of
6    a forum where Mr. -- I believe Mr. Jones
7    attended.
8        Q.         What race is Mr. Jones?
9        A.         I believe he's African American.
10       Q.         And what race is Mr. Ramirez?
11       A.         He's Latino.
12       Q.         So can you please turn back to
13   Exhibit 8.         It is the email from you to
14   Ms. Morales dated February 23, 2015.
15       A.         Okay.        Yeah.
16       Q.         So we've now established that in
17   the 2015 elections, you and Ms. Morales
18   ran as part of the same slate; is that
19   right?
20       A.         Correct.
21       Q.         So do you recall why you are
22   sending Ms. Morales the attachments and
23   the text within Exhibit 8?
24       A.         It looks like it was just to
25   inform her of the history of campaigns and

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 190

1                          S. WHITE
2        Q.         And does the school board have a
3    role with regard to nonpublic school
4    students within the district?
5        A.         There are some -- there are some
6    roles that the board has that pertain to
7    nonpublic schools.               Yes.
8        Q.         Did you take a position in your
9    2015 campaign on any of those roles?
10       A.         I don't know.              There had been an
11   ongoing problem with the school board
12   approving, spending public funds on
13   nonpublic education, for which they were
14   cited by the State Education Department
15   and eventually, after multiple lawsuits,
16   were forced to stop the practice.                           So we
17   might have had a position about spending
18   public funds illegally on nonpublic
19   education.         That's possible.
20       Q.         Did you campaign in any
21   neighborhoods where the parents primarily
22   sent their children to nonpublic schools?
23       A.         We did not.
24       Q.         Was it part of your platform in
25   2015 to oppose the plan of the Orthodox

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 191

1                          S. WHITE
2    Jewish community to use Spring Valley as a
3    non-White labor camp?
4        A.         I don't think that was part of
5    the school campaign.                 Excuse me.
6                   Okay.        Sorry about that.
7                   MS. KOLLM:            Just for the record,
8        Mr. White received a phone call and
9        silenced it.
10       Q.         Thank you.
11                  Did your 2015 platform attempt
12   to appeal to Orthodox voters within the
13   district in any way?
14       A.         I believe there are some people
15   in the Ultra-Orthodox community who do
16   support public education.                     And if they --
17   if they approved what we were saying, then
18   that might be something that might appeal
19   to them.
20       Q.         So I understand.
21                  My question is not whether
22   persons in the Orthodox community
23   supported your platform.                    It's whether
24   there was anything within your platform
25   that was designed to elicit support from

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 192

1                          S. WHITE
2    the Orthodox community.
3        A.         Not specifically.                  There
4    wasn't -- it wasn't -- it wasn't
5    designed -- it wasn't designed
6    specifically to address any specific needs
7    that the Orthodox community would have
8    separate from the public school community.
9    But it wasn't excluding anyone from the
10   Orthodox community who would have had the
11   same feelings about the value of public
12   education that we had.
13       Q.         Is that a typical stance for
14   public school candidates who run for
15   school board in the district?
16                  MS. BARBIERI:              Objection.
17       A.         So I think that the platforms
18   have been about education and haven't been
19   about the school board -- when you're
20   running for a school board, you have to
21   run based on issues.                 And there are going
22   to be some people from every different
23   racial ethnic background who are going to
24   agree with your issues or disagree with
25   your issues.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                Page 193

1                       S. WHITE
2                 For the most part, the issues
3    that we were raising were issues which
4    were broadly supported by people of color
5    because they had their children in the
6    public schools, and they would benefit
7    from increased school funding and things
8    like that.      And for the most part, it was
9    opposed by people who don't use the public
10   schools, because that wasn't a benefit
11   that they saw for themselves.
12                However, there would have been a
13   few people on each side who -- for whom
14   the appeal was not that way.                    I know that
15   there were some people in the Orthodox
16   communities, the Ultra-Orthodox Jewish
17   communities and the modern Orthodox Jewish
18   communities.       We've got a variety of
19   Jewish communities in the district,
20   including people who are just ethnically
21   Jewish like myself, who have different
22   opinions about public education.                        So, you
23   know, even though it wasn't tailored or
24   designed to a person such as myself who is
25   ethnically Jewish versus someone who is my

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 194

1                          S. WHITE
2    neighbor who might be a person who is not
3    Jewish but might agree with that.
4                   So it wasn't really -- we didn't
5    tailor our campaign to focus specifically
6    for a particular ethnic or a religious or
7    racial group.           But we did know that there
8    would be certain majorities from within
9    those groups who would support or oppose
10   the campaign based on the information that
11   we are giving.
12       Q.         In your 2015 campaign for school
13   board, did you or your slate take a
14   position on taxes?
15       A.         Well, the taxes for schools,
16   that's the school budget vote.                         And there
17   had been a number of years where we
18   purposefully did not take a position on
19   the school budget vote.                   And the reason
20   was because --
21       Q.         Can I pause you just for a
22   second?      Which years are you referring?
23       A.         I would say -- I would say that
24   there was not a position like a yes or no.
25   When you saw the campaign literature that

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 196

1                          S. WHITE
2    opinion was an inadequate budget.
3        Q.         I know I interrupted you.                        Did
4    you have something else to say?
5        A.         No.      That's all.
6        Q.         Okay.
7                   (S. White Exhibit 16, Official
8        Election Results dated May 17, 2016,
9        was marked for identification, as of
10       this date.)
11       Q.         So Exhibit 16 is the official
12   results of the school board election in
13   May 2016.
14                  Who were the public school
15   candidates endorsed by Power of Ten in the
16   2016 election?
17       A.         It would be Foskew and Fields
18   and Natashia Morales and Sabrina.
19       Q.         And can you tell me the race of
20   each candidate?
21       A.         Foskew is White.                 Fields is
22   African American.               Natashia is Latina.
23   Sabrina is African American of Haitian
24   descent.
25       Q.         And can you tell me the races of

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 197

1                          S. WHITE
2    each of their opponents?
3        A.         Charles is African American.
4    Pierre Germain is African American of
5    Haitian descent.              Weissmandl is White.
6    That's all.
7        Q.         Thank you.
8                   (S. White Exhibit 17, An email
9        dated December 18, 2015, with a
10       questionnaire, Bates EW-0000019847,
11       was marked for identification, as of
12       this date.)
13       Q.         So Exhibit 17 is an email from
14   Steve White dated December 18, 2015, to
15   several people.             The subject line is
16   "2016candidatequestionnaire.docx."                            And if
17   you look on the back, the page with Bates
18   No. EW0000019848, you'll see a document
19   titled "The 2016 East Ramapo School Board
20   Candidate Questionnaire."
21                  Do you see that?
22       A.         I see it.
23       Q.         Did you write the 2016 East
24   Ramapo School Board Candidate
25   Questionnaire?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 198

1                          S. WHITE
2        A.         Yes.       Well, I should say a
3    certain amount of this is still being
4    plagiarized from -- well, it's not
5    plagiarized.          I gave credit to the Center
6    For Public Education.
7        Q.         You compiled the document titled
8    "2016 East Ramapo School Board Candidate
9    Questionnaire"?
10       A.         Yes.
11       Q.         Okay.        And I'm going back to the
12   first email on the page ending in 19847.
13   And you say, "Dear former candidates for
14   school board, some of you came on Monday
15   to discuss the 2016 campaign.                        We agreed
16   to hold a public forum in January on
17   either Wednesday, the 20th, or Saturday,
18   the 23rd.        Work to be done is write a
19   press release, post a questionnaire for
20   potential candidates, update the web page
21   and Facebook page to reflect our
22   activities."          And then there are links to
23   Facebook and a web page for
24   Charles-Pierre, Morales, White.                          And then
25   it says "Questionnaire attached."

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 199

1                          S. WHITE
2                   Do you see that?
3        A.         I see.
4        Q.         So why did you send out this
5    email to the former candidates for the
6    school board?
7        A.         Asking for help with the work
8    that needs to be done.
9        Q.         Had anyone started the 2016
10   campaign for school board prior to you
11   sending this email on December 18, 2015?
12       A.         I don't know if anyone had done
13   anything.        From looking at this, I see
14   this looks like it's -- we had already met
15   on Monday.         So probably -- this was
16   December 18th.            So probably sometime
17   during the month of December, somebody
18   said, "Hey, we need to do something."                                And
19   I had to invite people to something that
20   had happened on Monday to discuss how are
21   we going to do this.                 And part of the
22   process of what happened on Monday was we
23   tried to pick a date for a forum.                           And we
24   had a couple of tentative dates that we
25   had worked out for the forum.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 200

1                          S. WHITE
2        Q.         Is this forum a public forum or
3    is it a forum to discuss potential
4    candidates for the public school slate?
5        A.         No.      The public forum.
6        Q.         And at the public forum in early
7    January -- or late January -- excuse me --
8    potential school board candidates would
9    announce their candidacy or something
10   else?
11       A.         Yes.       They would present
12   themselves to the public.                     The public
13   would be handed copies of the
14   questionnaires that were filled out with a
15   rating system for them to review the
16   candidates.          And then I would collect that
17   information and bring it back to the list
18   of people who you see on the top of this
19   email most likely, all former candidates.
20       Q.         Why wasn't Alan Jones included
21   as a former candidate?
22       A.         These are the former candidates
23   who have all been previously parts of our
24   campaigns.         So I wouldn't include former
25   candidates of people who had not worked

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 201

1                          S. WHITE
2    with us.
3        Q.         And by "us," you're referring to
4    the public school community; is that
5    right?
6        A.         No.      I mean, it's the group of
7    people who have all been working together
8    on campaigns.           If I worked together with
9    Sabrina and Robert Forrest, I don't
10   remember which year that Mr. Jones ran,
11   but, you know, we all -- part of the deal
12   is if you want to be -- if you want to
13   receive endorsements, if you want to
14   participate with others, part of the deal
15   is that you agree to the process and to
16   participate with the process.                        If you show
17   up and say, "I'm going to run
18   independently of whatever anybody else
19   wants to do," you're perfectly welcome to
20   run independently of what everybody else
21   wants to, but you're not part of the joint
22   process that everyone else is working on
23   together.
24       Q.         So Mr. Jones in 2015 ran
25   independently and was not part of the

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                       Page 202

1                             S. WHITE
2    slating process for which you were
3    involved; is that right?
4           A.         I don't think that he ever
5    submitted -- I can't say I know for sure
6    if he ever submitted a questionnaire or
7    if -- I think he just basically
8    pronounced, you know, I'm going to be a
9    candidate.            And it was -- to be honest,
10   Mr. Jones' campaign was a little bit of a
11   oddball.          He did attend a forum.                      I
12   remember him attending a forum, and he and
13   I were both discussing the issues.                                And
14   every question that came up, I would give
15   an answer, and he would say, "Well, I
16   agree with everything Mr. White says."
17   And I was, like, "Well, why are you
18   running against if you're just going to
19   agree?         Why don't you just work with us?"
20   It was, you know, crazy.
21                     But that's how -- that's how he
22   was.        He was a little bit of a strange
23   person.         And, you know, he was welcome to
24   participate.             If he submitted himself to
25   be a candidate, he was welcome to

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 203

1                          S. WHITE
2    participate, fill out the form, comment.
3    He might well have been selected,
4    actually.        You know, through the whole
5    process we had always, like, a person --
6    for example, the year that Peggy
7    Hatton was the candidate, it was --
8        Q.         Oh, I'm sorry.               She ran for more
9    than one year.
10       A.         Okay.        It was the first year
11   when she was the candidate when it was
12   Leonardo Vera and Emilia White.
13       Q.         So 2009.
14       A.         And there was another man who
15   was going to be a candidate.                       And the way
16   we worked it out was is that even if
17   you're not selected to be one of the
18   original slate, you're going to be --
19   which is what happened to me in 2008 --
20   you're going to be a backup.
21                  So there was a woman -- what was
22   her name again?             And she came to the
23   Gordons, and she met with us, and she was
24   absolutely adamant that she wasn't going
25   to participate in our process and was

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 204

1                        S. WHITE
2    going to be on her own.                 And she felt that
3    she could succeed.             And we said, "Well,
4    look, you know, please be part -- you can
5    be -- there's an election every year.                              You
6    can be part of it this year as support.
7    You will be considered as a backup in the
8    event that, you know, someone can't run.
9    And there's always next year.                      And we
10   would love -- and then you would have a
11   year of campaigning under your belt so
12   that you could be a great candidate, and,
13   you know, we would be happy to consider
14   you as just the same as everybody else."
15   And she did.
16                And then what happened was the
17   guy dropped out.            And it would have been
18   her.   She would have been on the list.
19   But she ended up being an opponent because
20   she just did not like to work with others.
21   And it was kind of sad because she was a
22   really nice lady and had good intentions
23   and it was a shame that she ended up
24   running against Peggy Hatton and I can't
25   remember her name.             She was a PTA person,

                              Veritext Legal Solutions
            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 205

1                          S. WHITE
2    very nice lady.
3                   (S. White Exhibit 18, Official
4        Election Results dated May 19, 2009,
5        was marked for identification, as of
6        this date.)
7        Q.         So since we are talking about
8    the 2009 election in which Ms. Hatton ran,
9    I wanted to introduce Exhibit 18, which is
10   the official results from the 2009
11   election.        And it looks like Peggy or
12   Margaret Hatton had two opponents:
13   Mr. Solomon and Ms. Watson.
14                  Is Ms. Carolyn Watson to whom
15   you've been referring?
16       A.         That's right.              Yes.
17       Q.         And so Ms. Watson did not
18   participate in what was at the time the
19   stakeholder slating process; is that
20   correct?
21       A.         Correct.          Well, she
22   participated, but then she opted out.
23       Q.         Okay.
24       A.         By participated, I mean she came
25   to a meeting.           I remember if she came to

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 206

1                          S. WHITE
2    one or two meetings and basically tried to
3    convince us -- tried to convince us that
4    we shouldn't have a process, that we
5    should be back to the old smoke-filled
6    backroom process.
7        Q.         Do you recall if Ms. Watson --
8    never mind.          So let's go back to
9    Exhibit 17.
10                  Why wasn't Ms. Watson included
11   in your December 18, 2015 email?                           She's a
12   former candidate of the school board.
13       A.         Well, she had opted not to be
14   participating in our process.                        That's the
15   same thing with Mr. Jones.                      It was --
16   it's -- if you opt out of the process,
17   then you've opted out.
18       Q.         So it's a one-time opt-out?
19   It's not an annual opt-out?                       Is that
20   right?
21       A.         No.      I mean, each year, there's
22   an opportunity to present yourself as a
23   candidate, to be one of the candidates
24   who's part of the process.                      And then this
25   list of people are the list of

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                Page 207

1                       S. WHITE
2    ex-candidates who have been part of the
3    process.    So he was always -- anyone is
4    always perfectly eligible and welcome to
5    respond to the questionnaire and to come
6    to the forum and to present themselves to
7    the public.
8                And then once you've gone
9    through that process and the public has
10   said, "I like you," and then you -- these
11   are the people who had experience being
12   part of our process inside of the
13   campaign.     So Mr. -- Ms. Watson and
14   Mr. Jones didn't have that experience.
15   They had never been part of our process of
16   running a campaign and how to do all of
17   the things.
18               So the reason for putting this
19   group of people together is because they
20   had the institutional knowledge of how
21   things work.       And it's a technical
22   process.    Their role is not a -- it is not
23   really so much that of an arbiter.
24   They're not the plebiscite.                    They are the
25   technical experts who have had experience

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 208

1                          S. WHITE
2    with the process before and can help to
3    guide the process to being successful.
4        Q.         So the same reasons would have
5    precluded Mr. Juan Pablo Ramirez from
6    receiving your December 2015 email; is
7    that right?
8        A.         Yeah.        That's right.              This
9    particular group of people is just the
10   people who have participated in our
11   campaigns.         And that's a complicated
12   process.       First of all, you have to put
13   together a platform together with other
14   people.      You have to, like, have
15   disagreements and work through your
16   disagreements and then decide, okay, and
17   show that capability of working together
18   and then go out onto the campaign trail
19   and all the things you learned.                          And
20   that's why they are on this list, because
21   they've done that.               So if you haven't done
22   that, then you wouldn't be on this list.
23       Q.         And so only the persons on that
24   list are the ones who decide the slate for
25   that year.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 209

1                          S. WHITE
2        A.         Yes.       Well, they're not exactly
3    the decider.          They're more of the filter.
4    It's very interesting, because I put it
5    together kind of as a way of preventing
6    possible -- a possible slate which didn't
7    have as good a chances of winning.
8    Because, you know, it's possible that you
9    might hold a forum one year, and everybody
10   who came to the forum, like, kind of
11   picked three candidates who were not going
12   to work well together.                   I was just
13   anticipating a possibility of that.
14                  So I left it open.                  I didn't
15   make it, like, a kind of a democratic
16   election process which was final from the
17   public.      I wanted to have that one last
18   step where people who were experts in the
19   technical details of running a campaign
20   would be able to make sure we put together
21   a slate that worked well.
22                  But the interesting coincidence
23   of it was that they never ever had to
24   overrule the public.                 In each and every
25   situation, whenever the public rating

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 210

1                          S. WHITE
2    system came out, it was always the top
3    three people that the public liked always
4    turned out to be the three people that the
5    group -- I call them the council of
6    elders -- would always be satisfied with
7    that and go forward with the top raters
8    from the public, which -- there was one
9    year where there was a tie between me and
10   Steve Price, very early on.                       I remember we
11   were having -- there was a big debate
12   going back and forth, you know.
13       Q.         Do you remember what year?
14       A.         That would have been 2010 was
15   the year that Steve Price ran, because it
16   turned out to be Steve Price.                        I was so
17   happy because I really didn't want to be
18   the candidate.            And that was the year --
19   what was it?          It was -- Price, Young
20   Mercer, and Luciano I think was the three
21   that year.         Yeah.        And the public was
22   tied.     And it was the council of elders
23   that had to cast the tiebreaker.                           And even
24   that was tied right down to the last vote.
25   There was only one vote by one vote that I

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 211

1                          S. WHITE
2    was so happy that it was Steve Price.
3        Q.         Who was on the council of elders
4    that year?
5        A.         In 2010?          It would have still
6    been the Stakeholders organization at that
7    time.     There hadn't yet been a number
8    of -- all of these people hadn't yet been
9    candidates.          It was a much smaller group
10   of people who were candidates.                         And at
11   that time, you didn't have to be a
12   ex-candidate.           It included people who had
13   been a part of the Stakeholders
14   organization before I ever got involved
15   who had been running campaigns since
16   before I ever even got involved, people
17   like Carole Anderson.
18       Q.         So Carole Anderson is still on
19   your email at Exhibit 17; right?
20       A.         Yeah.        Well, she went on to
21   become a candidate one year.
22       Q.         Oh, I see.
23                  So when did you decide to limit
24   the -- what you called the council of
25   elders to former candidates?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 212

1                          S. WHITE
2        A.         Well, I had to put it together
3    when the Stakeholders no longer existed.
4        Q.         So approximately 2013?
5        A.         Yeah, because 2012 was the year
6    Concerned Citizens came along.                         And then
7    2013, that was another one of the years I
8    don't have a good remembrance of exactly
9    how it was put together.                    But certainly
10   after 2013, Stakeholders was now history,
11   and we had to figure out how to have that
12   final -- how to that final process was
13   going to go.
14       Q.         I want to hand you what's going
15   to be marked Exhibit 19.
16                  (S. White Exhibit 19, An email
17       dated January 12, 2016, with
18       attachment, Bates SW-0000020987, was
19       marked for identification, as of this
20       date.)
21       Q.         So Exhibit 19 is a
22   January 12, 2016, email from you to
23   poweroften@npogroups.org dated -- and if
24   you'll see Bullet 4, which begins on the
25   backside of the page, you say, "It's time

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 213

1                          S. WHITE
2    to start thinking about the May school
3    board and budget vote."
4                   And then if you go on, it looks
5    like you decided that Thursday,
6    January 28th, was going to be the date of
7    the public forum.               And you go on to say,
8    "Our goal is to strengthen the unity in
9    our community and to provide the very best
10   support to a unified slate of candidates."
11                  Do you see that?
12       A.         Mm-hmm.
13       Q.         Did you write that?
14       A.         Yes.
15       Q.         And then at the bottom of Bullet
16   4 it said, "Those who wish to run should
17   fill this Google form."
18                  Do you see that?
19       A.         Yes.
20       Q.         And that's the Google form that
21   was attached to Exhibit 17?
22       A.         17.      Let me see.
23       Q.         It's on the backside.
24       A.         No.      That's not a Google form.
25   This is the printed material.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                      Page 214

1                             S. WHITE
2           Q.         Did the Google form have the
3    same questions from the attachment to
4    Exhibit 17?
5           A.         Yes.
6                      (S. White Exhibit 20, An email
7           dated February 9, 2016, was marked for
8           identification, as of this date.)
9           Q.         So Exhibit 20 is an email from
10   you.        It's actually an email string
11   involving two emails from
12   steve@poweroften.us.                    The earliest is
13   dated February 4, 2016, and then the
14   subsequent email is dated
15   February 9, 2016.
16                     The first sentence at the top of
17   Exhibit 20 says, "As promised, last night,
18   we invited all the former candidates from
19   years past to gather and to consider how
20   to put together an effective slate of
21   candidates for this year.                        They considered
22   the opinions given by people who attended
23   the forum (there were unfortunately not
24   very many) and the questionnaire answers
25   that you all provided.                      We are happy to

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 215

1                          S. WHITE
2    report that we have formed the mothers of
3    education, four women who represent
4    diverse backgrounds and skills and have
5    each a personal stake in the district.
6    They are Jean Fields, Kim Foskew, Sabrina
7    Charles-Pierre, and Natashia Morales."
8    And then in my recitation, I left out the
9    parentheticals that are in Exhibit 20.
10                  So my question is do you
11   remember who attended the forum referenced
12   in the second sentence?
13       A.         I don't remember who attended
14   the forum, no.
15       Q.         Do you remember who filled out
16   the candidate questionnaire for the 2016
17   election?
18       A.         That would be everybody who this
19   email is sent to.
20       Q.         Why do you say that?
21       A.         Well, it's an email to tell
22   people -- it's an email that tells the
23   people who had -- who had agreed that they
24   would be willing to be school board
25   candidates the results of the selection

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                      Page 216

1                             S. WHITE
2    process.
3           Q.         If you go down towards the
4    bottom of the same email, it says,
5    "Special thanks are due to all of you who
6    are willing to serve on this most
7    difficult board."
8                      What did you mean by that?
9           A.         I'm not seeing that.                    Where is
10   it?
11          Q.         It's right above your signature.
12          A.         Oh, I see.            Not at the bottom of
13   the whole thing.                 At the bottom of that
14   one particular paragraph there.                             I see it.
15   Yes.
16          Q.         What did you mean by that?
17          A.         Well, I'm being appreciative of
18   people who are willing to volunteer their
19   time to be on the East Ramapo School
20   Board.
21          Q.         What did you mean specifically
22   by "willing to serve on this most
23   difficult board"?
24          A.         So being a member of the East
25   Ramapo School Board is not an easy thing.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                Page 217

1                       S. WHITE
2    Meetings routinely run into the wee hours
3    of the morning.          There is a lot of
4    contentious issues that come up.                        Two
5    school board members resigned from the
6    positions and wrote letters that were
7    published about the terrible difficulties
8    they had as school board members and had
9    to redesign because they felt decisions
10   were being taken in their name without
11   their consultation.             That was Suzanne
12   Young Mercer and Steven Price.
13               And so almost everything about
14   East Ramapo has become very difficult.                              We
15   just recently had our district clerk
16   resign, and the person who was hired to
17   replace her resigned after one week.                              And
18   the district clerk told me when she goes
19   to the clerk conventions, she has sympathy
20   from everyone for her most difficult clerk
21   position.
22               So almost everything -- the
23   teachers in East Ramapo face the
24   difficulty of not knowing if they are
25   going to have a job next year because of

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 218

1                          S. WHITE
2    all the slews of layoffs.                     So almost
3    everything is difficult.
4        Q.         So can you tell me the race of
5    the people who you sent this
6    February 9, 2016, email to?
7        A.         I think so.             Yeah.       D. Sachs'
8    name is not there, but I believe that's
9    David Sachs.          I believe he's White.                     David
10   Curry is White.             Natashia is Latina.                      Tim
11   Scott is African American.                      Hamadi Martin,
12   African American.               Sabrina Charles-Pierre,
13   African American.               Kim Foskew is White.
14   Ed Joseph, African American.
15                  (S. White Exhibit 21, A
16       compilation of candidate
17       questionnaires, Bates SW-0000052536,
18       was marked for identification, as of
19       this date.)
20       Q.         So Exhibit 21 is a compilation
21   of what appears to be your candidate
22   questionnaires; is that right?
23       A.         Yeah.        These appear to be answer
24   for the candidate questionnaires.                           Yes.
25       Q.         And this appears to be for 2016;

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 219

1                          S. WHITE
2    right?
3        A.         Yes.
4        Q.         So can you bring out Exhibit 16.
5        A.         Excuse me.            Can I take a
6    bathroom break?
7        Q.         Yes.
8                   (Recess)
9    BY MS. KOLLM:
10       Q.         So Power of Ten endorsed the
11   2016 public school candidates; right?
12       A.         Correct.
13                  (S. White Exhibit 22, A Power of
14       Ten newsletter dated May 24, 2016, was
15       marked for identification, as of this
16       date.)
17       Q.         So if you look at -- so
18   Exhibit 22 is the May 24, 2016, Power of
19   Ten newsletter.             And if you look at the
20   page that in the bottom right says 4 of 8.
21       A.         Yes.
22       Q.         It says, "Message from our
23   candidates."
24                  And those are the public school
25   candidates for 2016?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 245

1                          S. WHITE
2    certainly, there isn't a lot of what you
3    would call general campaigning activity
4    going on.
5        Q.         Okay.
6                   (S. White Exhibit 23, Official
7        Election Results dated May 16, 2017,
8        was marked for identification, as of
9        this date.)
10       Q.         So Exhibit 23 are the additional
11   results for the 2017 school board
12   election.
13                  Can you tell me who the public
14   school candidates were in 2017 who Power
15   of Ten endorsed?
16       A.         Manigo, Goodwin, and Dos Reis.
17       Q.         And those three individuals are
18   also plaintiffs in this litigation; is
19   that right?
20       A.         I'm not 100 percent sure who's
21   plaintiffs and who's not.
22       Q.         Do you know how many candidates
23   filled out the candidate questionnaire
24   linked on Power of Ten in 2017?
25                  MS. BARBIERI:              Objection.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 252

1                          S. WHITE
2    something about it?
3        Q.         That makes sense.
4                   But you never solicited
5    Mr. Charles or Mr. Germain; right?
6        A.         No.
7                   (S. White Exhibit 26, Official
8        Election Results dated May 15, 2018,
9        was marked for identification, as of
10       this date.)
11       Q.         So do you have Exhibit 26 in
12   front of you?
13       A.         Exhibit 26.             Yes.
14       Q.         And Exhibit 26 is the results
15   for the May 2018 school board election.
16                  Can you tell me who the public
17   school candidates endorsed by Power of Ten
18   were in this election.
19       A.         Sabrina, Miriam, and Joselito.
20                  (S. White Exhibit 27, An email
21       dated February 4, 2018, Bates
22       SW-0000023941, was marked for
23       identification, as of this date.)
24       Q.         Exhibit 27 is an email from you
25   to you.      It says, "Thank you."                     And it

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 253

1                          S. WHITE
2    says, "Thank you for responding to the
3    school board candidates questionnaire."
4    And it's dated February 4, 2018.
5                   So my question is do you
6    remember who filled out the 2018 school
7    board candidate questionnaire?
8        A.         There were a number of people.
9    Do we have any -- no.                  I think what
10   happened was I blind copied, so I don't
11   have the list here on this email.                           I don't
12   remember everyone.               No.
13       Q.         Do you remember anyone?
14       A.         2018?        Who was at the forum?
15   Now let me try to remember.
16       Q.         Were the candidates who became
17   the public school slate part of the forum
18   in 2018?
19       A.         Yes.
20       Q.         Do you recall if the candidates
21   who formed the public school slate in 2018
22   filled out your 2018 candidate
23   questionnaire?
24       A.         They did.
25       Q.         Is there anyone else who you can

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 254

1                          S. WHITE
2    remember filled out the 2018 candidate
3    questionnaire or participated in the 2018
4    forum?
5        A.         There were.             There were others.
6    Because I remember we had to have the
7    conversation.           We had to tally it up, and
8    then we had to have the conversation like
9    we did every other year.                    Maybe I'm just
10   getting tired.            This is just last year
11   now, and I can't remember who was there.
12   Was it -- Vince Sykes was one of them, I
13   think?      Was he the year before?                      No.         I
14   think he was -- maybe he was last year.
15   Vince Sykes.          And then -- wow.                 There
16   were -- there were, I would say, five or
17   six at least.
18       Q.         If you remember, just please let
19   me know.
20                  Did you limit the 2018 slating
21   process to former candidates like you had
22   previous years?
23       A.         We did --
24                  MS. BARBIERI:              I'm sorry.            Could
25       I have that question read back.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 255

1                          S. WHITE
2                   (The requested portion of the
3        record was read.)
4        A.         So I assume you're asking about
5    the -- what I call the council of elders.
6        Q.         Yes.       The council of elders.
7        A.         Yes.       I sent an email to those
8    who had previously been candidates, asking
9    them to participate in the process of
10   finalizing the slate.
11       Q.         So have you already endorsed the
12   slate for the 2019 school board election?
13       A.         We have not.
14       Q.         Is it fair to say that you've
15   been involved with the slating process for
16   the public school slate of school board
17   candidates in every election from 2013
18   onward?
19       A.         Yes.
20       Q.         Okay.        Let's take a break.
21                  (Recess)
22                  (S. White Exhibit 28, A letter
23       dated August 16, 2017, Bates
24       PL0072412, was marked for
25       identification, as of this date.)

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                Page 323

1
2                       I N D E X
3
     WITNESS                EXAMINATION BY                             PAGE
4
     STEVEN WHITE
5
6
7
                          E X H I B I T S
8
     S. WHITE               DESCRIPTION                                PAGE
9
     Exhibit 1              An email dated                             8
10                          December 28, 2016,
                            with attachment,
11                          Bates SW-0000045534
12   Exhibit 2              An email dated                             63
                            August 18, 2012,
13                          with attachment,
                            Bates SW-0000013033
14
     Exhibit 3              An email dated                             106
15                          February 14, 2013,
                            with attachment,
16                          Bates SW-0000014375
17   Exhibit 4              Official Election                          121
                            Results dated
18                          May 20, 2008
19   Exhibit 5              An email dated                             124
                            October 14, 2014,
20                          with attachment,
                            Bates SW-0000044187
21
     Exhibit 6              An email dated                             130
22                          October 8, 2012,
                            with attachment,
23                          Bates SW-0000013216
24
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 324

1
2                      I N D E X(Cont'd)
3
4                        E X H I B I T S
5    S. WHITE             DESCRIPTION                           PAGE
6    Exhibit 7            Official School                       143
                          Board Election
7                         Results dated
                          May 21, 2013
8
     Exhibit 8            An email dated                        147
9                         February 23, 2015,
                          with attachment,
10                        Bates SW-0000044478
11   Exhibit 9            An email dated                        150
                          March 11, 2013,
12                        with attachment,
                          Bates PL0023470
13
     Exhibit 10           Power of Ten                          160
14                        website printout
15   Exhibit 11           Official Election                     165
                          Results dated
16                        May 15, 2012,
                          Bates PL0070467
17
     Exhibit 12           Official Election                     165
18                        Results dated
                          May 20, 2014
19
     Exhibit 13           An email chain dated                  170
20                        February 25, 2014,
                          Bates SW-0000017556
21
     Exhibit 14           An email chain dated                  173
22                        January 4, 2015,
                          Bates SW-0000018885
23
     Exhibit 15           Official Election                     182
24                        Results dated
                          May 15, 2015
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                Page 325

1
2                       I N D E X(Cont'd)
3
4                         E X H I B I T S
5    S. WHITE              DESCRIPTION           PAGE
6    Exhibit 16            Official Election     196
                           Results dated
7                          May 17, 2016
8    Exhibit 17            An email dated        197
                           December 18, 2015,
9                          with a questionnaire,
                           Bates EW-0000019847
10
     Exhibit 18             Official Election                          205
11                          Results dated
                            May 19, 2009
12
     Exhibit 19             An email dated                             212
13                          January 12, 2016,
                            with attachment,
14                          Bates SW-0000020987
15   Exhibit 20             An email dated                             214
                            February 9, 2016
16
     Exhibit 21             A compilation                              218
17                          of candidate
                            questionnaires, Bates
18                          SW-0000052536
19   Exhibit 22             A Power of Ten                             219
                            newsletter dated
20                          May 24, 2016
21   Exhibit 23             Official Election                          245
                            Results dated
22                          May 16, 2017
23   Exhibit 24             An email dated                             247
                            February 13, 2017,
24                          with attachments,
                            Bates SW-0000045602
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                Page 326

1
2                       I N D E X(Cont'd)
3
4                         E X H I B I T S
5    S. WHITE              DESCRIPTION                                 PAGE
6    Exhibit 25            An email dated                              249
                           February 10, 2017,
7                          Bates SW-0000019457
8    Exhibit 26            Official Election                           252
                           Results dated
 9                         May 15, 2018
10   Exhibit 27            An email dated                              252
                           February 4, 2018,
11                         Bates SW-0000023941
12   Exhibit 28            A letter dated                              255
                           August 16, 2017,
13                         Bates PL0072412
14   Exhibit 29            An email dated                              287
                           June 17, 2012,
15                         with attachment,
                           Bates SW-0000012811
16
     Exhibit 30             An email dated                             290
17                          January 11, 2013,
                            with attachment,
18                          Bates SW-0000000112
19   Exhibit 31             An email dated                             291
                            January 19, 2013,
20                          with attachment,
                            Bates SW-0000014070
21
     Exhibit 32             An email dated                             298
22                          January 22, 2013,
                            with attachment,
23                          Bates SW-0000014081
24
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                Page 327

1
2                       I N D E X(Cont'd)
3
4                         E X H I B I T S
5    S. WHITE              DESCRIPTION                                 PAGE
6    Exhibit 33            An email dated                              300
                           May 15, 2016,
7                          with attachment,
                           Bates SW-0000045461
8
     Exhibit 34             An email dated                             317
9                           January 15, 2013,
                            Bates SW-0000013578
10
     Exhibit 35             An email dated                             317
11                          August 7, 2012,
                            Bates SW-0000012992
12
     Exhibit 36             An email chain dated                       319
13                          August 9, 2012,
                            Bates SW-0000012997
14
     Exhibit 37             An email dated                             320
15                          September 15, 2013,
                            Bates SW-0000035092
16
     Exhibit 38             An email dated                             321
17                          December 25, 2014,
                            Bates SW-0000025665
18
19
20
21
22
23
24
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
